Order issued: December / 2 , 2012




                                               In The
                                  (Court of Appeals
                          If1ft4 EliMrirt ni rxas at Dallas
                                        No. 05-11-01672-CV


            AMERICAN NATIONAL DEVELOPMENT, LP, ET AL., Appellants

                                                  V.

                     COLONY ASSET DEVELOPMENT, LLC, Appellee


                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-09-00877

                                             ORDER

       By order dated November 7, 2012, the Court granted the motion to withdraw filed by

appellants' counsel. The Court also ordered appellants to notify the Court, within thirty days, of the

name, State Bar number, address, and telephone number of new counsel. We cautioned appellants,

American National Development, L.P. and Dibold American Development, LLC, that they may only

appear in this Court through counsel and that if we did not receive the information regarding new

counsel within the time specified, the Court would dismiss the appeal as to them. See Kunstoplast

of Am., Inc. v. Formosa Plastics Corp., 937 S.W.2d 455, 456 (Tex. 1996) (per curiam). We

informed appellant Bill Baldwin that if we did not receive the requested information regarding new

counsel within the time specified, we would assume he is proceeding pro se.

        As of today's date, the Court has not received information regarding new counsel from any

of the appellants. Because appellants, American National Development, L.P. and Dibold American
Development, LLC are not represented by counsel, we DISMISS the appeal as to them. See

Kunstoplast., 937 S.W.2d at 456. We presume appellant Bill Baldwin is proceeding pro se.

       By letter dated September 6, 2012, Vielica Dobbins, Official Court Reporter for the 134th

Judicial District Court of Dallas County, Texas, informed the Court that no payment arrangements

had been made for preparation of the reporter's record. Accordingly, we ORDER the appeal

submitted without a reporter's record. See TEX. R. APP. P. 37.3(c).

       Appellant Bill Baldwin shall file his brief within thirty days of the date of this order.